     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 1 of 100 Page ID
                                       #:5271


 1    Jon F. Monroy, SBN 51175
      Jennifer E. Gysler, SBN 143449
 2    MONROY, AVERBUCK & GYSLER
      32123 Lindero Canyon Road, Ste 301
 3    Westlake Village, CA 91361
      (818) 889-0661 Fax (818) 889-0667
 4
      Attorneys for Defendants,
 5    DEPUTY UPCHURCH, DEPUTY ZUNIGA,
      LT. MOSQUERA, SHERIFF JIM McDONNELL
 6    (erroneously sued as Chief J. McDonnel),
      DEPUTY F. ABRIL, DEPUTY J. SANFORD,
 7    DEPUTY M. TRIMBLE II, NURSE F. MOSCOSO;
      LT. A. SALINAS, SGT. GASATAYA, SGT. R.
 8    GARCIA, SGT. J. MORALES,
      SGT. ROBERT THOMPSON (erroneously sued as
 9    “Sgt. Toms”); DEPUTY M. ENRIQUEZ, JR.,
      DEPUTY J. GARIBAY, DEPUTY D. HAAS,
10    DEPUTY A. INES, DEPUTY J. LEW,
      DEPUTY RODRIGUEZ, DR. N. TEOPHILOV,
11    DR. B. FELAHY, DR. S. LITTLE, DR. A. PRYOR,
      DR. Y. SILVANSKAYA, DR. K. VIVO,
12    DR. P. ZOLNOUNI, NURSE J. ANDERSON,
      NURSE O. LUNA, NURSE B. MENEFEE,
13    NURSE C. TUTT
14
                           UNITED STATES DISTRICT COURT
15
                          CENTRAL DISTRICT OF CALIFORNIA
16
                                 SOUTHERN DIVISION
17

18
      ROBERT VOSKANYAN,                     )   Case No.: CV 15-6259 MWF (KES)
19                                          )
                                            )   STATEMENT OF
20                Plaintiffs,               )   UNCONTROVERTED FACTS AND
                                            )
21          vs.                             )   CONCLUSIONS OF LAW IN
                                            )   SUPPORT OF MOTION FOR
22    L.A. SHERIFFS et al.                  )   SUMMARY JUDGMENT
                                            )
23                                          )
                  Defendants                    DATE: June 2, 2020
                                            )   TIME: 10:00am
24                                          )   DEPT: Courtroom 6D
                                            )
25                                          )
                                            )


                      STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                              MOTION FOR SUMMARY JUDGMENT - 1
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 2 of 100 Page ID
                                       #:5272


 1           TO PLAINTIFF IN PRO PER:
 2
             County Defendants submit the following Statement of Uncontroverted
 3
      Material Facts and Conclusions of Law in support of their Motion for Summary
 4

 5    Judgment.
 6
            The County Defendants assert that the action has no merit and presents no
 7
      triable issue of material fact with respect thereto, and that said Defendants are
 8

 9
      entitled to summary judgment as a matter of law, because defendants did not

10    violate the plaintiff’s civil rights, did not deny plaintiff medical care and provided
11
      medical which was well within the standard of care.
12
      DATED: April 16, 2020                   MONROY, AVERBUCK & GYSLER
13

14
                                              _Jennifer E. Gysler___________________
15
                                              JENNIFER E. GYSLER
16                                            JON F. MONROY
                                              Attorneys for County Defendants
17

18

19

20

21

22

23

24

25




                       STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT - 2
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 3 of 100 Page ID
                                       #:5273


 1           MOTION FOR SUMMARY JUDGMENT AS TO PLAINTIFFS’
 2
                    COMPLAINT FOR CIVIL RIGHTS VIOLATIONS
 3
             Plaintiffs fail to establish a Constitutional violation; defendants did not
 4

 5    violate the plaintiff’s civil rights, did not deny plaintiff medical care and provided
 6
      medical which was well within the standard of care. Further, the individual
 7
      employees are entitled to qualified immunity.
 8

 9
           DEFENDANTS’ MATERIAL

10
            FACTS AND SUPPORTING

11
                     EVIDENCE

12
        1. Plaintiff Robert Voskanyan, who

13
        was a pre-trial detainee during the

14
        time period in question, sues the

15
        following defendants in their

16
        individual capacities, who were

17
        employees of the County of Los

18
        Angeles at the time of the subject

19
        incident, former Sheriff Jim

20
        McDonnell, Lt. Hugo Mosquera, Lt.

21
        A. Salinas, Sgt. Gasataya, Sgt. R.

22
        Garcia, Sgt. Morales, Sgt. Toms

23
        (Thompson), Deputy Abril, Deputy

24
        Borja (deceased), Deputy Enriquez Jr.,

25
        Deputy Garibay, Deputy Haas, Deputy




                       STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT - 3
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 4 of 100 Page ID
                                       #:5274


 1      Ines, Deputy Lew, Deputy Rodriguez,
 2      Deputy Sanford, Deputy Tremble,
 3      Deputy Zuniga, Deputy Upchurch, Dr.
 4      N. Teophilov, Dr. Felahy, Dr. Little,
 5      Dr. Pryor, Dr. Silvanskaya (deceased),
 6      Dr. Vivo, Dr. Zolnouni, Nurse
 7      Anderson, Nurse Luna, Nurse
 8      Moscoso, Nurse Menefee, Nurse Tutt,
 9      arising out of an inmate assault which
10      occurred on July 7, 2015, and
11      subsequent medical treatment at
12      Men’s Central Jail and Twin Towers
13      Correctional Facility, for civil rights
14      violations (8th Amendment & 14th
15      Amendment) [Exh. A, Fourth
16      Amended Complaint, generally; Exh,
17      C, Booking Records p. 3-4,19]
18

19      2. The County Defendants filed an
20      Answer to the Fourth Amended
21      Complaint asserting all appropriate
22      defenses. [Exhibit B, Answer to
23      Complaint / Joinder to Answer].
24

25      3. The plaintiff, Robert Voskanyan,



                        STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                                MOTION FOR SUMMARY JUDGMENT - 4
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 5 of 100 Page ID
                                       #:5275


 1      was arrested for kidnapping during a
 2      carjacking on June 19, 2015 and
 3      ultimately booked into Men’s Central
 4      Jail. [Exhibit C, jail booking records,
 5      pg. 3]
 6

 7      4. Mr. Voskanyan was processed at
 8      IRC (Inmate Reception Center) on
 9      June 19, 2015. On his medical
10      screening form, Mr. Voskanyan
11      indicated he has high blood pressure,
12      an open wound / abscess and takes
13      medication. He also indicated has a
14      history of using drugs and/or alcohol.
15      [Exhibit G, IRC records, p. 52]
16

17      5. On June 23, 2015, plaintiff asked
18      to see someone from mental health.
19      PSW Fenender noted that plaintiff
20      sometimes felt depressed, had a
21      history of anxiety, but denied self
22      harm. [Exh I, mental health records,
23      p. 107]
24

25      6. Plaintiff alleges that other inmates



                       STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT - 5
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 6 of 100 Page ID
                                       #:5276


 1      physically assaulted him on July 7,
 2      2015. He originally reported it was
 3      four people, but later said it was 30 to
 4      40 people. Plaintiff alleges that two
 5      deputies watched the assault and that
 6      Deputies Ines, Enriquez and Sgt.
 7      Garcia “left him to die.” [Exh A,
 8      Fourth Amended Complaint, p.14:23-
 9      15:1-2]
10

11      7. Plaintiff allegations are wide
12      ranging. Plaintiff contends that after
13      he was assaulted by inmates, that the
14      defendant custody and medical
15      personnel ignored his needs and that
16      he suffered retaliation for
17      complaining. [Exh. A, Fourth
18      Amended Complaint, p.18-35]
19

20      8. The inmate assault on plaintiff
21      occurred at the Men’s Central Jail on
22      July 7, 2015, at the 5600 dorm in the
23      rear of the dorm. Plaintiff told
24      deputies he saw 5-7 hispanic inmates
25      assaulted him. He told medical staff



                       STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT - 6
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 7 of 100 Page ID
                                       #:5277


 1      he was assaulted by 4 people, told
 2      others at the jail and in his grievances
 3      that it was 30 to 40 people. [Exh E,
 4      July Incident Reports, p. 4, 12; Exh H
 5      Med Summary, p. 115]
 6

 7

 8      9. Deputies Ines and Enriquez, and
 9      Sergeant Garcia, whom plaintiff
10      contends allowed the inmate assault to
11      occur and did not intervene, were not
12      aware that the assault was going to
13      occur and were not aware of the
14      assault until afterwards. [Declarations
15      of Deputy Ines, para.2-5; Declaration
16      of Deputy Enriquez, para.2-4;
17      Declaration of Sgt. Garcia, para.2,3;
18      Exh D., PM Shift Reports July 7,
19      2015]
20

21      10. On July 7, 2015, after deputies
22      and Sergeants responded to the
23      assault, Mr. Voskanyan was taken out
24      of the dorm and seen in the main
25      clinic, where he was assessed by



                       STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT - 7
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 8 of 100 Page ID
                                       #:5278


 1      Nurse Parsamyan and given an ice
 2      pack. She noted a small superficial
 3      abrasion and minor swelling on the
 4      bridge of his nose, and bruising under
 5      his eyes. Nurse Parsamyan called the
 6      Medical Officer of the Day (“MOD”),
 7      Dr. Silvanskaya, who ordered the
 8      plaintiff be taken to the Urgent Care
 9      Clinic (“UCC”) in the Twin Towers
10      Correctional Facility (“TTCF”)
11      located across the street from MCJ.
12      [Decl of Dr. Teophilov, p.2:6-18; Exh.
13      F, Plaintiff’s Jail medical record, p.
14      243-244]
15

16      11. Nurse Parsamyan completed the
17      Urgent Care Transfer Form and
18      reported the plaintiff’s clinical
19      condition to Nurse Go in the UCC.
20      The reason for the transfer to the UCC
21      was a possible nasal fracture and
22      abrasions as a result of an altercation.
23      Nurse Parsamyan recorded in her note
24      that Deputy Wang escorted plaintiff to
25      the UCC on July 7, 2015 at 20:12



                        STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                                MOTION FOR SUMMARY JUDGMENT - 8
     Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 9 of 100 Page ID
                                       #:5279


 1      hours. [Decl. of Dr. Teophilov, p.2:18-
 2      23; Exh. F plaintiff’s jail medical
 3      record, p. 243-244].
 4

 5      12.On July 7, 2015 at 1958 hours, x-
 6      rays of the plaintiff’s facial bones
 7      were taken. The radiologist, Dr.
 8      Chang, did not find an acute bony
 9      abnormality. Dr. Chang opined that
10      there was an old minimally displaced
11      nasal bone fracture. [Decl. of
12      Teophilov, p.3:1-4; Exh. G, Med
13      Summary, p. 50]
14

15      13. On July 7, 2015 at 20:30 hours,
16
        Nurse Go recorded in the medical
17
        record that she evaluated the plaintiff
18

19      in the UCC. He reported he had been
20
        in a fight earlier in which four inmates
21
        assaulted him. He stated his pain was
22

23
        10/10, i.e. the most severe level of

24      pain, and it was generalized over his
25
        entire body. He did not exhibit facial



                        STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                                MOTION FOR SUMMARY JUDGMENT - 9
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 10 of 100 Page ID
                                   #:5280


 1   grimacing and he did not guard the
 2
     movement of his facial muscles.
 3
     These observations indicate that there
 4

 5   was a discrepancy between the
 6
     plaintiff’s report of experiencing the
 7
     most severe level of pain, i.e. 10/10,
 8

 9
     and the objective manifestations of

10   someone who is in severe pain. Nurse
11
     Go provided the plaintiff with a cold
12
     pack, cleansed his face, and checked
13

14   his neurological status, i.e. performed

15   a neuro check, which was
16
     unremarkable. She did not observe
17
     active bleeding at that time. She
18

19   notified Physician Assistant (“PA”)
20
     Vivo, a provider in the UCC, of the
21
     plaintiff’s condition and her findings.
22

23
     [Decl. of Dr. Teophilov, p. 3:5-20;

24   Exh. F Plaintiff’s Jail Medical record,
25
     p. 242]



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 10
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 11 of 100 Page ID
                                   #:5281


 1

 2
     14. On July 7, 2015 at 2042 hours, PA
 3
     Vivo recorded in the medical record
 4

 5   that he evaluated the plaintiff who
 6
     reported that four inmates assaulted
 7
     him and hit him in the face several
 8

 9
     times. The plaintiff’s neurological

10   examination was unremarkable.
11
     There was some swelling over the
12
     nasal area, an abrasion on his nose and
13

14   bruising under his eyes. Nurse Go’s

15   note documents that PA Vivo
16
     attempted to reduce the plaintiff’s
17
     nasal fracture twice but that the
18

19   plaintiff kept moving during the
20
     procedure. At the conclusion of the
21
     plaintiff’s UCC evaluation, PA Vivo
22

23
     ordered neuro checks to be performed

24   every four hours for two days. [Decl.
25
     of Dr. Teophilov, p.3:21-6; Exh. F



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 11
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 12 of 100 Page ID
                                   #:5282


 1   Plaintiff’s jail medical record, p.240,
 2
     241]
 3

 4

 5   15. On July 7, 2015 at 23:11 hours,
 6
     the MOD, PA Anabo, prescribed a
 7
     pain medication or the plaintiff. The
 8

 9
     prescribed pain medication was

10   Norco, one tablet as needed for pain,
11
     twice daily, for two days. [Decl of Dr.
12
     Teophilov, p. 4:7-10; Exh. F
13

14   Plaintiff’s jail medical record, p. 238]

15

16
     16. On July 8, 2015 at 0014 hours,
17
     Nurse Wacera recorded in the medical
18

19   record that he evaluated the plaintiff
20
     for complaints of pain in his chest
21
     with breathing, rib pain, lower back
22

23
     pain, and pain in his testicles. The

24   plaintiff felt his nose was congested.
25
     He said he had been assaulted “by like



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 12
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 13 of 100 Page ID
                                   #:5283


 1   40 people.” The plaintiff thought one
 2
     of his front teeth had been broken. An
 3
     EKG was done. [Decl. of Dr.
 4

 5   Teophilov, p. 4:11-18; Exh. F
 6
     plaintiff’s jail medical record, p. 237,
 7
     238]
 8

 9

10   17. On July 8, 2015 at 0245 hours, the
11
     MOD, Dr. Kyazze, recorded in the
12
     medical record that a nurse had called
13

14   him regarding the plaintiff’s

15   complaints. Dr. Kyazze reviewed the
16
     documentation in the medical record
17
     and the EKG. The EKG was normal.
18

19   At 0323 hours, Dr. Kyazze ordered the
20
     STAT administration of a medication
21
     belonging to the groups of muscle
22

23
     relaxants, Robaxin, 500 mg, by

24   mouth. This medication helps
25
     decrease the level of pain caused by



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 13
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 14 of 100 Page ID
                                   #:5284


 1   sore muscles. Dr. Kyazze also
 2
     ordered x-rays of the plaintiff’s chest
 3
     and ribs. The plaintiff received the
 4

 5   prescribed medication and was lying
 6
     on a gurney without exhibiting signs
 7
     of cardiac or respiratory distress.
 8

 9
     Nurse Wacera’s plan was to continue

10   to monitor the plaintiff’s health
11
     condition. [Decl. of Dr. Teophilov,
12
     p.4:19-5:6; Exh. F Plaintiff’s Jail
13

14   medical record, p.236]

15

16
     18. On July 8, 2015 at 15:52, x-rays of
17
     the plaintiff’s chest and ribs were
18

19   taken. The chest x-ray did not
20
     demonstrate any cardiopulmonary
21
     disease. The x-rays of the ribs did not
22

23
     demonstrate any acute bony

24   abnormalities. [Decl. of Dr.
25
     Teophilov, p. 5:7-10; Exh. G Med



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 14
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 15 of 100 Page ID
                                   #:5285


 1   Summary, p. 50]
 2

 3
     19. Meanwhile, CHS staff was
 4

 5   checking the plaintiff’s vital signs and
 6
     assessing his neurological status
 7
     periodically. [Decl. of Dr. Teophilov,
 8

 9
     p. 5:11-13; Exh. F, Plaintiff’s jail

10   medical records, p. 232-235]
11

12
     20. When the plaintiff came to our
13

14   care, on June 24, 2015, he had an

15   infected wound on his right buttock.
16
     CHS staff was changing the wound
17
     dressing daily and monitoring the
18

19   wound healing. The wound appeared
20
     healing and scabbed in the middle on
21
     July 14, 2015. [Decl. of Dr.
22

23
     Teophilov, p. 5:14-18, Exh. F

24   plaintiff’s jail medical record p. 223-
25
     224]



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 15
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 16 of 100 Page ID
                                   #:5286


 1

 2
     21. On July 9, 2015 at 21:35 hours,
 3
     July 13, 2015 at 21:26 hours, and July
 4

 5   15, 2015 at 21:30 hours, the MCJ was
 6
     on a lock down and Nurse Rivera
 7
     could not change of the wound
 8

 9
     dressing. [Decl. of Dr. Teophilov, p.

10   5:19-22, Exh. F plaintiff’s jail medical
11
     record, p. 220, 226, 231]
12

13

14   22. CHS staff changed the wound

15   dressing on July 10, 2015, July 11,
16
     2015, July 12, 2015, July 14, 2015,
17
     July 16, and July 17, 2015. The
18

19   changes of the wound dressing
20
     continued through the rest of the
21
     month of July 2015 and the month of
22

23
     August 2015. [Decl. of Dr.

24   Teophilov, p.5:23-6:2; Exh. F
25
     plaintiff’s jail medical record, p. 125-



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 16
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 17 of 100 Page ID
                                   #:5287


 1   215, 218, 223, 228, 229]
 2

 3
     23. On July 10, 2015 at 19:00 hours,
 4

 5   Nurse Sanchez recorded in the
 6
     medical record that the plaintiff
 7
     complained of pain in his jaw and
 8

 9
     poor sleep. He requested a soft diet.

10   [Decl of Dr. Teophilov, p.6:3-7; Exh.
11
     F plaintiff’s jail medical record,
12
     p.231]
13

14

15   24. On July 13, 2015 at 20:29 hours,
16
     Nurse Perey recorded in the medical
17
     record that during pill call the plaintiff
18

19   complained of a nosebleed for five
20
     days. He denied having headache or
21
     dizziness. Nurse Perey checked the
22

23
     plaintiff’s vital signs, he was alert and

24   fully oriented. His breathing was not
25
     labored. Nurse Perey did not observe



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 17
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 18 of 100 Page ID
                                   #:5288


 1   any bleeding from the plaintiff’s nose.
 2
     [Decl. of Dr. Teophilov, p. 6:8-13;
 3
     Exh. F plaintiff’s jail medical record,
 4

 5   p.228]
 6

 7
     25. On July 14, 2015 at 14:36 hours,
 8

 9
     Nurse Robles recorded in the medical

10   record that she and Nurse Rubio
11
     responded to a call for a medical
12
     emergency, i.e. a man down call,
13

14   involving the plaintiff in MCJ housing

15   module 3500. Nurse Robles found the
16
     plaintiff sitting on the floor inside his
17
     cell. He complained of chest pain
18

19   10/10. He was alert and fully
20
     oriented. He was not in respiratory
21
     distress. The nurses assisted him to lie
22

23
     on a gurney. He was wheeled from

24   his cell to MCJ main clinic on the
25
     gurney while escorted by Deputy



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 18
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 19 of 100 Page ID
                                   #:5289


 1   Borja. [Decl. of Dr. Teophilov, p.6:14-
 2
     23, Exh. F plaintiff’s jail medical
 3
     record, p.227]
 4

 5

 6
     26. On July 14, 2015 at 15:00 hours,
 7
     Nurse Monsanto recorded in the
 8

 9
     medical record that she evaluated the

10   plaintiff in MCJ main clinic. The
11
     plaintiff complained his chest, back,
12
     jaw, mouth, nose and rib cage were
13

14   hurting, 10/10, for five to six days.

15   He had throbbing headaches and he
16
     could not sleep. The plaintiff stated
17
     he had been assaulted “by more than
18

19   30 people in the dorm.” He
20
     complained it was hard to breathe
21
     because his chest was hurting and his
22

23
     nose was broken. Nurse Monsanto

24   found the plaintiff’s breathing was
25
     even and not labored, there were no



                      STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                              MOTION FOR SUMMARY JUDGMENT - 19
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 20 of 100 Page ID
                                   #:5290


 1   chest retractions, he was not using the
 2
     accessory respiratory muscles to
 3
     breathe, and he did not have nasal
 4

 5   flaring when breathing. The plaintiff
 6
     was able to open his mouth fully
 7
     without limitation. Nurse Monsanto
 8

 9
     did not observe any bleeding from his

10   nose. An EKG was done. It showed a
11
     fast sinus arrhythmia but it was
12
     otherwise normal. Nurse Monsanto
13

14   called the MOD, Dr. Silvanskaya, and

15   reported the plaintiff’s condition to
16
     Dr. Silvanskaya. CHS staff called the
17
     ambulance service. At 16:30 hours,
18

19   the ambulance service transported the
20
     plaintiff on a gurney out of MCJ main
21
     clinic to the Los Angeles County +
22

23
     University of Southern California

24   Medical Center (“LAC+USC”).
25
     Deputies Wu and Wang escorted the



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 20
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 21 of 100 Page ID
                                   #:5291


 1   ambulance. [Decl. of Dr. Teophilov,
 2
     p.6:24-7:20, Exh. F plaintiff’s jail
 3
     medical record, p.223-226]
 4

 5

 6
     27. On July 14, 2015 at 23:26 hours,
 7
     Nurse Fernandez recorded in the
 8

 9
     medical record that the plaintiff

10   returned from LAC+USC. The
11
     plaintiff asked to see a dentist to have
12
     his top four front teeth reinserted. He
13

14   said he was assaulted by several

15   inmates one week previously. He also
16
     requested a soft diet, a stronger pain
17
     medication, and a wheelchair. [Decl.
18

19   of Dr. Teophilov, p.7:22-8:2; Exh. F
20
     plaintiff’s jail medical record, p.222]
21

22

23
     28. On July 15, 2015 at 21:21 hours,

24   Nurse Vicente recorded in the medical
25
     record that he and Nurse Rivera



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 21
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 22 of 100 Page ID
                                   #:5292


 1   responded to another man down call
 2
     involving the plaintiff. The plaintiff
 3
     was laying on the floor of his cell. He
 4

 5   complained of generalized body pain
 6
     and headache. He stated that 30 to 40
 7
     inmates had beaten him up a week
 8

 9
     previously. The nurses did not

10   observe any visible injuries. The
11
     plaintiff was not in distress and he was
12
     able to move all parts of his body
13

14   without difficulty. He was able to get

15   up from the floor and lie on a gurney
16
     with minimal assistance. He was
17
     wheeled from his cell to MCJ main
18

19   clinic on the gurney. Nurse Vicente
20
     reviewed the documentation in the
21
     medical record and noted the plaintiff
22

23
     had been evaluated at LAC+USC the

24   previous day for complaints of chest
25
     pain and that his EKG was normal.



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 22
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 23 of 100 Page ID
                                   #:5293


 1   [Decl. of Dr. Teophilov, p.8:4-17;
 2
     Exh. F, plaintiff’s jail medical record,
 3
     p.220-221]
 4

 5

 6
     29. At the time of Nurse Vicente’s
 7
     assessment, the plaintiff denied having
 8

 9
     chest pain. Dr. Silvanskaya,

10   prescribed one dose of Clonidine, 0.1
11
     mg, by mouth, and Robaxin, 750 mg,
12
     tree times daily, by mouth, as needed
13

14   for pain. The plaintiff remained in

15   MCJ main clinic for further
16
     monitoring of his blood pressure. At
17
     23:42 hours, Nurse Alo recorded in
18

19   the medical record that it was
20
     clinically appropriate for the plaintiff
21
     to return to his housing module.
22

23
     Nurse Alo arranged for the plaintiff to

24   be evaluated by a physician on the
25
     following day. [Decl. of Dr.



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 23
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 24 of 100 Page ID
                                   #:5294


 1   Teophilov, p.8:18-9:2 Exh. F
 2
     plaintiff’s jail medical record, p.220,
 3
     221]
 4

 5

 6
     30. On July 16, 2015 at 1346 hours,
 7
     Nurse Sevilla recorded in the medical
 8

 9
     record that she responded with Nurse

10   Robles to a man down call involving
11
     the plaintiff in MCJ housing module
12
     3500. The plaintiff complained of
13

14   having chest pain because he had been

15   “beaten up outside.” He could not
16
     remember the name of the medication
17
     he had taken at home for blood
18

19   pressure. He wanted to be given
20
     Norco, not Motrin, for pain. The
21
     plaintiff was wheeled to MCJ main
22

23
     clinic on a gurney. An EKG was

24   done. [Decl. of Dr. Teophilov, p.9:4-
25
     11; Exh. F plaintiff’s jail medical



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 24
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 25 of 100 Page ID
                                   #:5295


 1   record, p.218-219]
 2

 3
     31. On July 16, 2015 at 14:33 hours,
 4

 5   Dr. Little, a physician in the MCJ,
 6
     recorded in the medical record that
 7
     LAC+USC staff had already referred
 8

 9
     the plaintiff to various clinics at

10   LAC+USC for follow up. Dr. Little
11
     ordered soft diet and a walker to
12
     accommodate the plaintiff’s limited
13

14   ability to walk, caused by his

15   generalized body pain. At 15:15
16
     hours, Nurse Galindo documented the
17
     plaintiff was not in distress and
18

19   Deputy Cortez escorted him to his
20
     housing module. [Decl. of Dr.
21
     Teophilov, p.13-20; Exh. F plaintiff’s
22

23
     jail medical record, p.216,217]

24

25
     32. On July 16, 2015 at 19:32 hours,



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 25
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 26 of 100 Page ID
                                   #:5296


 1   Nurse Jacob recorded in the medical
 2
     record that he and Nurse Galindo
 3
     responded to another man down call.
 4

 5   The plaintiff was lying on the floor of
 6
     his cell. The two nurses assisted him
 7
     to get up from the floor and to lie on a
 8

 9
     gurney. Then the plaintiff closed his

10   eyes and would not respond to verbal
11
     stimuli. He opened his eyes when an
12
     open bottle with ammonia was placed
13

14   under his nostrils. He was wheeled to

15   MCJ main clinic on the gurney. In
16
     MCJ main clinic he was not in
17
     distress, his breathing was not labored,
18

19   he followed commands, and he did not
20
     exhibit signs of pain or discomfort.
21
     [Decl. of Dr. Teophilov, p.9:21-10:6;
22

23
     Exh. F plaintiff’s jail medical record,

24   p.215,216]
25




                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 26
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 27 of 100 Page ID
                                   #:5297


 1   33. On July 16, 2015 at 2016 hours,
 2
     Nurse Jacob continued to monitor the
 3
     plaintiff’s condition. Dr. Silvanskaya
 4

 5   prescribed a medication for his blood
 6
     pressure. Nurse Jacob noted that Dr.
 7
     Little had ordered a walker for the
 8

 9
     plaintiff. Dr. Silvanskaya ordered to

10   house the plaintiff in MCJ housing
11
     module 7100, a medical outpatient
12
     specialty housing (“MOSH”) module.
13

14   Nurse Moscoso, who was at the desk

15   in the MOSH module, called and said
16
     there was a bed available and that he
17
     would find a walker when the plaintiff
18

19   arrived at the MOSH module. [Decl.
20
     of Dr. Teophilov, p.10:7-16; Exh. F
21
     plaintiff’s jail medical record, p.215]
22

23

24   34. On July 16, 2015 at 2152 hours,
25
     Nurse Moscoso recorded in the



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 27
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 28 of 100 Page ID
                                   #:5298


 1   medical record that the plaintiff was
 2
     housed in MCJ housing module 7100.
 3
     The plaintiff said that he and his
 4

 5   brother had been beaten up by
 6
     inmates. He complained his whole
 7
     body was in severe pain, his nose was
 8

 9
     broken, his right mandible was

10   broken, he had a bad headache, a
11
     dislocated shoulder, and his right foot
12
     was numb. [Decl. of Dr. Teophilov,
13

14   p.10:18-24; Exh. F plaintiff’s jail

15   medical record, p.213, 214]
16

17
     35. On July 18, 2015 at 13:11 hours,
18

19   Nurse Ryu recorded in the medical
20
     record that she and Nurse Bhanji
21
     responded to a man down call
22

23
     involving the plaintiff. The nurses

24   found him in a prone position on the
25
     floor of his cell. The nurses felt his



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 28
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 29 of 100 Page ID
                                   #:5299


 1   pulse over his radial artery. The
 2
     plaintiff kept his eyes closed. He did
 3
     not respond to questions but when
 4

 5   Nurse Ryu asked his name he pointed
 6
     to his wrist band with his right index
 7
     finger. The plaintiff was placed on a
 8

 9
     gurney and cervical spine precautions

10   were observed. He was wheeled to
11
     the 7100 nursing station on the
12
     gurney. Nurse Practitioner (“NP”)
13

14   Konian ordered the intravenous (“IV”)

15   infusion of normal saline and
16
     monitoring of the plaintiff’s condition.
17
     At 13:45 hours, Nurse Gonzaque
18

19   observed the plaintiff was awake and
20
     he was manipulating the rate of his IV
21
     infusion. NP Konian ordered the IV
22

23
     infusion to be discontinued. [Decl. of

24   Dr. Teophilov, p.11:1-15; Exh. F
25
     plaintiff’s jail medical record, p.211-



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 29
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 30 of 100 Page ID
                                   #:5300


 1   212]
 2

 3
     36. On July 18, 2015 at 15:30 hours,
 4

 5   the plaintiff told Nurse Panganiban
 6
     that his walker had broken and he
 7
     would rather have a wheelchair.
 8

 9
     Nurse Panganiban observed the

10   plaintiff was able to move all his
11
     extremities without any difficulty. He
12
     was walking inside his cell. CHS staff
13

14   provided him with a new walker.

15   [Decl. of Dr. Teophilov, p.11:16-21;
16
     Exh. F plaintiff’s jail medical record,
17
     p.209]
18

19

20
     37. On July 19, 2015 at 09:45 hours,
21
     Nurse Gonzaque recorded in the
22

23
     medical record that she observed the

24   plaintiff inside his cell using a
25
     portable phone. The plaintiff said he



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 30
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 31 of 100 Page ID
                                   #:5301


 1   needed help because his blood
 2
     pressure was high. Nurse Gonzaque
 3
     asked him to hang up the portable
 4

 5   phone so she could assess him further
 6
     but the plaintiff yelled “get out of
 7
     here!” At 10:00 hours, Nurse
 8

 9
     Gonzaque evaluated him at the 7100

10   nursing station. The plaintiff was
11
     angry and verbally hostile but was not
12
     in apparent respiratory distress. He
13

14   complained of a bad headache, a

15   fracture of the nose and ribs, high
16
     blood pressure and that he had not
17
     been getting attention for the previous
18

19   twelve days. At 11:48 hours, Nurse
20
     Gonzaque observed the plaintiff eating
21
     his lunch inside his cell, in no distress.
22

23
     [Decl. of Dr. Teophilov, p.11:23-

24   12:10; Exh. F plaintiff’s jail medical
25
     record, p.208]



                      STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                              MOTION FOR SUMMARY JUDGMENT - 31
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 32 of 100 Page ID
                                   #:5302


 1

 2
     38. On July 20, 2015 at 10:48 hours,
 3
     the plaintiff complained of dizziness
 4

 5   and headache to Nurse Chapman. He
 6
     was wheeled on a gurney to the 7100
 7
     nursing station for further assessment.
 8

 9
     [Decl. of Dr. Teophilov, p.12:11-14;

10   Exh. F plaintiff’s jail medical record,
11
     p.206]
12

13

14   39. On July 20, 2015 at 12:00 hours,

15   Dr. Zolnouni, the physician assigned
16
     to the MOSH module in MCJ,
17
     recorded in the medical record the
18

19   plaintiff’s report of assault. He
20
     complained of left sided rib pain and
21
     asked for a wheelchair. He appeared
22

23
     comfortable, refused to cooperate with

24   the examination and stated he could
25
     not stand or walk. He insisted he



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 32
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 33 of 100 Page ID
                                   #:5303


 1   needed a wheelchair. Dr. Zolnouni
 2
     encouraged him to remain active and
 3
     to use the walker as needed. She also
 4

 5   noted that he was already receiving
 6
     Norco and Robaxin for treatment of
 7
     his pain. [Decl. of Dr. Teophilov,
 8

 9
     p.12:15-24; Exh. F plaintiff’s jail

10   medical record, p.204-205]
11

12
     40. On July 20, 2015 at 21:00 hours,
13

14   Nurse Olivares recorded in the

15   medical record that the plaintiff stated
16
     he had high blood pressure and his
17
     chest was hurting, the pain was not
18

19   radiating. He felt dizzy, he had a
20
     headache, and he wanted a
21
     wheelchair. EKG was done. His
22

23
     blood pressure was 150/104 and

24   163/88. Dr. Silvanskaya ordered a
25
     medication for his blood pressure and



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 33
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 34 of 100 Page ID
                                   #:5304


 1   added analgesic balm to his other pain
 2
     medications. [Decl. of Dr. Teophilov,
 3
     p.13:1-8; Exh. F plaintiff’s jail
 4

 5   medical record, p.203, 204]
 6

 7
     41. On July 21, 2015 at 14:22 hours,
 8

 9
     Nurse Anderson recorded in the

10   medical record that the plaintiff
11
     complained of headache and pain in
12
     multiple parts of his body after his fall
13

14   on July 15, 2015. The findings of

15   Nurse Anderson’s assessment of the
16
     plaintiff’s physical condition were
17
     unremarkable. She arranged for him
18

19   to be taken to the UCC in the TTCF
20
     for further evaluation later in the day.
21
     Dr. Zolnouni ordered x-rays of the
22

23
     plaintiff’s left shoulder, left hip and

24   left ribs. The findings of the x-rays
25
     were unremarkable. [Decl. of Dr.



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 34
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 35 of 100 Page ID
                                   #:5305


 1   Teophilov, p. 13:9-16; Exh. F
 2
     plaintiff’s jail medical record, p.200,
 3
     201]
 4

 5

 6
     42. On July 21, 2015 at 17:21 hours,
 7
     Nurse Carlos recorded in the medical
 8

 9
     record that the plaintiff was in the

10   UCC. He told Nurse Carlos he had
11
     been assaulted by “40 people” on July
12
     7, 2015. He was evaluated at, and
13

14   then discharged from, the LAC+USC

15   on the same day. The plaintiff
16
     reported having a headache and pain
17
     in his left shoulder, left hip, and left
18

19   rib cage. [Decl. of Dr. Teophilov,
20
     p.13:18-23; Exh. F plaintiff’s jail
21
     medical record, p.197-198]
22

23

24   43. On July 21, 2015 at 19:37 hours,
25
     Dr. Cervantes, a physician in the UCC



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 35
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 36 of 100 Page ID
                                   #:5306


 1   at that time, recorded in the medical
 2
     record the plaintiff’s complaints and
 3
     the findings of the plaintiff’s physical
 4

 5   examination. Dr. Cervantes reviewed
 6
     the x-rays of the plaintiff’s left
 7
     shoulder, left hip and left ribs. The x-
 8

 9
     rays were unremarkable. Dr.

10   Cervantes ordered a CT scan of the
11
     plaintiff’s head. The CT scan
12
     demonstrated fractures of
13

14   undetermined age of the two nasal

15   bones. There was no acute
16
     intracranial abnormality. Dr.
17
     Cervantes concluded that there was no
18

19   indication for any additional health
20
     services at that point. He
21
     recommended the plaintiff to be
22

23
     followed by CHS staff in his housing

24   module, i.e. on MD line, for the
25
     continuation of the plaintiff’s routine



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 36
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 37 of 100 Page ID
                                   #:5307


 1   health care. [Decl. of Dr. Teophilov,
 2
     p.13:24-14:11; Exh. F plaintiff’s jail
 3
     medical record, p.194-195]
 4

 5

 6
     44. On July 22, 2015, at 08:00 hours,
 7
     Nurse Asogu recorded in the medical
 8

 9
     record that the plaintiff told her “I am

10   not coming out for my dressing
11
     change, I will write you up, I don’t
12
     need your help, I have order for
13

14   wheelchair, I need a wheelchair to

15   come out, I can’t walk.” Nurse Asogu
16
     observed the plaintiff walking inside
17
     his cell without a walker. She
18

19   encouraged him to come for his
20
     dressing change three times but he
21
     continued to refuse. She educated him
22

23
     on the importance of the dressing

24   change. At 13:05 hours, the plaintiff
25
     returned from the MCJ attorney room.



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 37
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 38 of 100 Page ID
                                   #:5308


 1   He declined to take the medication
 2
     Robaxin. [Decl. of Dr. Teophilov,
 3
     p.14: 12-23; Exh. F plaintiff’s jail
 4

 5   medical record, p.193]
 6

 7
     45. On July 23, 2015 at 04:35 hours,
 8

 9
     Nurse Nery recorded in the medical

10   record that the plaintiff had an
11
     appointment with the ear, nose and
12
     throat (“ENT”) clinic at LAC+USC
13

14   and a court appearance. The plan was

15   to excuse the plaintiff from his court
16
     appearance for that day and to send
17
     him to LAC+USC for his appointment
18

19   with the ENT clinic. At 09:31 hours,
20
     the plaintiff demanded to be given a
21
     wheelchair as a condition for him to
22

23
     go LAC+USC. Dr. Zolnouni

24   observed him walking without the
25
     need for an assistive device. At 09:35



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 38
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 39 of 100 Page ID
                                   #:5309


 1   hours, Nurse Hayashida documented
 2
     that the plaintiff refused to go to
 3
     LAC+USC for his ENT appointment.
 4

 5   He signed the release of responsibility
 6
     form. [Decl. of Dr. Teophilov,
 7
     p.14:24-15:10; Exh. F plaintiff’s jail
 8

 9
     medical record, p.188, 189, 190]

10

11
     46. On July 23, 2015 at 10:46 hours,
12
     Nurse Acquah recorded in the medical
13

14   record that he responded to the

15   plaintiff’s cell after receiving a man
16
     down call. The plaintiff was standing
17
     in front of his cell leaning on his
18

19   walker. He was wheeled to the 7100
20
     nursing station on a gurney. Nurse
21
     Acquah found that the plaintiff was
22

23
     not in distress, there was no bleeding,

24   and his extremities had full range of
25
     motion and good muscle tone. The



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 39
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 40 of 100 Page ID
                                   #:5310


 1   plaintiff insisted on calling an
 2
     ambulance to take him to his
 3
     appointment at LAC+USC. Dr.
 4

 5   Zolnouni determined that there was no
 6
     clinical indication to call an
 7
     ambulance. [Decl. of Dr. Teophilov,
 8

 9
     p.15:11-22; Exh. F plaintiff’s jail

10   medical record, p.187, 188]
11

12
     47. On July 23, 2015 at 19:32 hours,
13

14   Dr. Silvanskaya prescribed Motrin,

15   800 mg, twice daily, by mouth, as
16
     needed for pain. [Decl. of Dr.
17
     Teophilov, p.15:23-25; Exh. F
18

19   plaintiff’s jail medical record, p.186]
20

21
     48. On July 24, 2015 at 00:20 hours,
22

23
     Nurse Nery recorded in the medical

24   record that he responded to the
25
     plaintiff’s cell after receiving a man



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 40
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 41 of 100 Page ID
                                   #:5311


 1   down call. He found the plaintiff
 2
     lying on the floor of his cell. The
 3
     plaintiff stated he was sitting on the
 4

 5   chair when he passed out and fell on
 6
     his back. He thought he had a
 7
     staphylococcal infection on his
 8

 9
     buttocks. Nurse Nery did not find any

10   apparent injuries and assisted the
11
     plaintiff to lie on a gurney. The
12
     plaintiff was wheeled to the 7100
13

14   nursing station on the gurney for

15   further evaluation. There was an
16
     induration, 1 inch in diameter, on the
17
     plaintiff’s left buttock. There was no
18

19   open wound or drainage. Nurse Nery
20
     cleansed and dressed the area. [Decl.
21
     of Dr. Teophilov, p.16:1-13; Exh. F
22

23
     plaintiff’s jail medical record, p.183,

24   184]
25




                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 41
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 42 of 100 Page ID
                                   #:5312


 1   49. On July 24, 2015 at 13:56 hours,
 2
     Dr. Pryor, one of the physicians
 3
     assigned to MCJ, suspected the
 4

 5   plaintiff might have altered level of
 6
     consciousness and ordered the
 7
     plaintiff to be taken to LAC+USC by
 8

 9
     paramedics for further evaluation.

10   [Decl. of Dr. Teophilov, p.16:14-18;
11
     Exh. F plaintiff’s jail medical record,
12
     p.182-183]
13

14

15   50. On July 25, 2015 at 01:14 hours,
16
     Nurse Rosal recorded in the medical
17
     record that the plaintiff had returned
18

19   from LAC+USC. At LAC+USC the
20
     plaintiff had a normal CT scan of the
21
     head, unremarkable laboratory results,
22

23
     and a normal EKG. Dr. Tung, the

24   physician on duty in the Inmate
25
     Reception Center (“IRC”) at that time,



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 42
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 43 of 100 Page ID
                                   #:5313


 1   reviewed the LAC+USC
 2
     documentation. [Decl. of Dr.
 3
     Teophilov, p.16:19-24; Exh. F
 4

 5   plaintiff’s jail medical record, p.180-
 6
     181]
 7

 8

 9
     51. On July 26, 2015 at 21:59 hours,

10   Nurse Besijos recorded in the medical
11
     record that the plaintiff complained of
12
     pain in his shoulder. He did not want
13

14   to use the walker, he wanted to have a

15   wheelchair instead. An EKG was
16
     done. It showed sinus rhythm with a
17
     variable ventricular rate of 71 to 122
18

19   beats per minute. Dr. Silvanskaya
20
     referred the plaintiff for an evaluation
21
     on the next day by his treating
22

23
     physician in the MOSH module. The

24   plaintiff was in court on July 27, 2015.
25
     [Decl. of Dr. Teophilov, p.17:1-9;



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 43
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 44 of 100 Page ID
                                   #:5314


 1   Exh. F plaintiff’s jail medical record,
 2
     p.173-174]
 3

 4

 5   52. On July 27, 2015 at 21:04 hours,
 6
     Nurse Bankole recorded in the
 7
     medical record that the plaintiff asked
 8

 9
     for Norco and a wheelchair after he

10   had returned from court. [Decl. of Dr.
11
     Teophilov, p.17:10-13; Exh. F
12
     plaintiff’s jail medical record, p.172-
13

14   173]

15

16
     53. On July 30, 2015 at 11:33 hours,
17
     Dr. Zolnouni recorded in the medical
18

19   record her examination of the plaintiff.
20
     She noted that Dr. Little had ordered a
21
     soft diet for the plaintiff on July 16,
22

23
     2015. She also prescribed Norco, one

24   tablet three times daily, by mouth, as
25
     needed for pain. She observed that



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 44
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 45 of 100 Page ID
                                   #:5315


 1   LASD staff had already given the
 2
     plaintiff a wheelchair. [Decl. of Dr.
 3
     Teophilov, p.17:14-19; Exh. F
 4

 5   plaintiff’s jail medical record, p.169-
 6
     170]
 7

 8

 9
     54. During the month of August 2015,

10   CHS staff continued to change the
11
     wound dressing on the plaintiff’s right
12
     buttock. [Decl. of Dr. Teophilov,
13

14   p.17:20-22; Exh. F plaintiff’s jail

15   medical record,]
16

17
     55. On August 2, 2015 at 20:29 hours,
18

19   Nurse Welch recorded in the medical
20
     record that the plaintiff reported a
21
     nosebleed and pain in his left
22

23
     shoulder, left hip, and ribs. [Decl. of

24   Dr. Teophilov, p.17:23-25; Exh. F
25
     plaintiff’s jail medical record, p.166]



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 45
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 46 of 100 Page ID
                                   #:5316


 1

 2
     56. CHS staff assessed the plaintiff’s
 3
     condition on August 4, 2015, August
 4

 5   7, 2015, August 11, 2015 and August
 6
     13, 2015. [Decl. of Dr. Teophilov,
 7
     p.18:1-3; Exh. F plaintiff’s jail
 8

 9
     medical record, p.154-165]

10

11
     57. On August 11, 2015 at 12:21,
12
     Nurse Ambeguia recorded in the
13

14   medical record that the plaintiff had

15   refused to go to LAC+USC for an
16
     appointment with a specialist. The
17
     plan was to reschedule the
18

19   appointment. [Decl. of Dr. Teophilov,
20
     p.18: 4-6; Exh. F plaintiff’s jail
21
     medical record, p.159]
22

23

24   58. On August 13, 2015 at 11:05
25
     hours, Dr. Fong, one of the dentists in



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 46
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 47 of 100 Page ID
                                   #:5317


 1   MCJ, recorded in the medical record
 2
     the findings of the plaintiff’s dental
 3
     examination. Dr. Fong referred him to
 4

 5   the dental specialists at LAC+USC
 6
     because of discomfort in the jaw.
 7
     [Decl. of Dr. Teophilov, p. 18:8-12;
 8

 9
     Exh. F plaintiff’s jail medical record,

10   p.155-156]
11

12
     59. On August 14, 2015 at 10:30
13

14   hours, Dr. Boston, the

15   ophthalmologist in MCJ, recorded in
16
     the medical record the findings of the
17
     plaintiff’s eye examination. She gave
18

19   the plaintiff a prescription for
20
     corrective lenses, i.e. glasses, to
21
     accommodate his refractive error. She
22

23
     also sent the plaintiff to the UCC in

24   the TTCF for a re-evaluation of his
25
     headache. Additionally, Dr. Boston



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 47
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 48 of 100 Page ID
                                   #:5318


 1   referred the plaintiff to the neurology
 2
     specialists at LAC+USC for
 3
     evaluation of the same complaint.
 4

 5   [Decl. of Dr. Teophilov, p.18:12-20;
 6
     Exh. F plaintiff’s jail medical record,
 7
     p.152-154]
 8

 9

10   60. On August 14, 2015 at 13:08
11
     hours, PA DeHaro and Dr. Palmisano,
12
     both providers in the UCC, recorded
13

14   in the medical record a summary of

15   the plaintiff’s complaints. The
16
     plaintiff did not report any new
17
     complaints. His physical examination
18

19   was unremarkable. PA DeHaro
20
     ordered a wheelchair for 30 days.
21
     [Decl. of Dr. Teophilov, p.18:21-19:2;
22

23
     Exh. F plaintiff’s jail medical record,

24   p.147-148]
25




                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 48
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 49 of 100 Page ID
                                   #:5319


 1   61. On August 17, 2015 at 19:50
 2
     hours, Nurse Crowder recorded in the
 3
     medical record that the plaintiff was
 4

 5   transported by a patrol car to
 6
     LAC+USC for evaluation of dizziness
 7
     and headache while he was in the
 8

 9
     shower. An EKG was done and it was

10   normal. The plaintiff was discharged
11
     from LAC+USC and he returned to
12
     the MOSH module in the MCJ on the
13

14   following day. Dr. Zolnouni reviewed

15   the LAC+USC documentation. [Decl.
16
     of Dr. Teophilov, p.19:3-10; Exh. F
17
     plaintiff’s jail medical record, p.137-
18

19   138]
20

21
     62. On September 1, 2015 at 00:51
22

23
     hours, Nurse Fernandez recorded in

24   the medical record that the plaintiff
25
     had been discharged from Olive View



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 49
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 50 of 100 Page ID
                                   #:5320


 1   Medical Center. The plaintiff had
 2
     been in court the previous day and had
 3
     been taken to Olive View Medical
 4

 5   Center directly from court. Dr.
 6
     Zolnouni reviewed the documentation
 7
     from Olive View Medical Center on
 8

 9
     the following day. [Decl. of Dr.

10   Teophilov, p.19:11-18; Exh. F
11
     plaintiff’s jail medical record, p.132-
12
     133]
13

14

15   63. On September 3, 2015, September
16
     4, 2015, and September 5, 2015 CHS
17
     staff addressed various complaints,
18

19   including the plaintiff’s kosher diet,
20
     the accuracy of the machine for
21
     measuring the blood pressure and sore
22

23
     throat. [Decl. of Dr. Teophilov,

24   p.19:19-22; Exh. F plaintiff’s jail
25
     medical record, p.125-130]



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 50
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 51 of 100 Page ID
                                   #:5321


 1

 2
     64. On September 7, 2015 at 14:05
 3
     hours, Nurse Suba recorded in the
 4

 5   medical record that he and Nurse Holt
 6
     responded to a man down call. They
 7
     found the plaintiff lying on the floor
 8

 9
     of his cell. He refused to speak to the

10   nurses. He was not in distress. The
11
     plaintiff was wheeled in his
12
     wheelchair to the 7100 nursing station
13

14   for observation. While at the 7100

15   nursing station he became irritable.
16
     Nurse Suba tried to explain to the
17
     plaintiff the rationale behind his pain
18

19   medication regimen but the plaintiff
20
     did not want to hear the explanations.
21
     [Decl. of Dr. Teophilov, p.19:23-6;
22

23
     Exh. F plaintiff’s jail medical record,

24   p.122-123]
25




                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 51
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 52 of 100 Page ID
                                   #:5322


 1   65. During the month of September
 2
     2015 CHS staff reviewed the
 3
     plaintiff’s health care in response to an
 4

 5   ACLU request and a written
 6
     complaint. [Decl. of Dr. Teophilov,
 7
     p.20:7-9]
 8

 9

10   66. On September 14, 2015 at 13:27
11
     hours, Dr. Yao, one of the dentists in
12
     MCJ, recorded in the medical record
13

14   the findings of the plaintiff’s dental

15   examination. Dr. Yao noted that the
16
     plaintiff had already been referred to
17
     the dental specialists at LAC+USC.
18

19   LASD staff could not transport the
20
     plaintiff to his dental appointment at
21
     LAC+USC on September 17, 2015
22

23
     because of the limited availability of

24   wheelchair vans. [Decl. of Dr.
25
     Teophilov, p.20:10-16; Exh. F



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 52
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 53 of 100 Page ID
                                   #:5323


 1   plaintiff’s jail medical record, p.115-
 2
     116]
 3

 4

 5   67. On September 22, 2015 the
 6
     plaintiff refused to go to LAC+USC
 7
     for an appointment with the neurology
 8

 9
     specialists. [Decl. of Dr. Teophilov,

10   p.20; 17-19; Exh. F plaintiff’s jail
11
     medical record, p.112]
12

13

14   68. On September 24, 2015 at

15   approximately 10:20 hours, Nurse
16
     Portiz and Nurse Sanchez responded
17
     to a man down call and went to the
18

19   plaintiff’s cell in MCJ housing module
20
     3500 module. The nurses observed
21
     the plaintiff lying on the floor of his
22

23
     cell with closed eyes. He did not

24   respond to the nurses’ questions. His
25
     breathing was even and not labored.



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 53
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 54 of 100 Page ID
                                   #:5324


 1   His pulse was strong. The nurses did
 2
     not observe any injuries. The nurses
 3
     started and IV line with normal saline
 4

 5   and asked custody staff to call the
 6
     paramedics. The paramedics took the
 7
     plaintiff to LAC+USC. Six hours
 8

 9
     later he was discharged from

10   LAC+USC and returned to MCJ.
11
     Nurse Besijos reviewed the
12
     LAC+USC documentation and
13

14   conveyed the information to Dr.

15   Young, the MOD at that time. Dr.
16
     Young adjusted the dose of plaintiff’s
17
     blood pressure medication. [Decl. of
18

19   Dr. Teophilov, p.20:20-21:9; Exh. F
20
     plaintiff’s jail medical record, p.107-
21
     111]
22

23

24   69. On September 27, 2015 at 11:58
25
     hours, Nurse Bhanji recorded in the



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 54
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 55 of 100 Page ID
                                   #:5325


 1   medical record that he and Nurse Kim
 2
     responded to a man down call
 3
     involving the plaintiff in MCJ housing
 4

 5   module 1750, a disciplinary housing
 6
     module. The plaintiff was lying on
 7
     the floor of the cell. He was not in
 8

 9
     distress and no injuries were visible.

10   The plaintiff did not respond to the
11
     nurses’ questions. The custody staff
12
     were trying the take the plaintiff to
13

14   MCJ main clinic for an evaluation but

15   the plaintiff did not cooperate with the
16
     instructions of the custody staff.
17
     Inmates from the neighboring cells
18

19   started yelling and cursing at the
20
     nurses. The nurses were not able to
21
     assess the plaintiff’s condition.
22

23
     [Decl. of Dr. Teophilov, p.21:10-21;

24   Exh. F plaintiff’s jail medical record,
25
     p.105-107]



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 55
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 56 of 100 Page ID
                                   #:5326


 1

 2
     70. Subsequently, during the mid-day
 3
     pill call, Nurse Pan documented that
 4

 5   the plaintiff refused to take his blood
 6
     pressure medication. The plaintiff
 7
     took his medications during the
 8

 9
     evening pill call. On the following

10   day, the plaintiff refused to allow the
11
     measurement of his blood pressure in
12
     the morning but agreed to it in the
13

14   afternoon. [Decl. of Dr. Teophilov, p.

15   21:21-22:2; Exh. F plaintiff’s jail
16
     medical record, p.104]
17

18

19   71. On September 29, 2015, Dr.
20
     Williams, a physician performing
21
     telemedicine evaluations, and on
22

23
     September 30, 2015, Dr. Pryor

24   determined that the plaintiff needed to
25
     be housed in a housing module in



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 56
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 57 of 100 Page ID
                                   #:5327


 1   which he would have a wheelchair.
 2
     The plaintiff was housed in MCJ
 3
     housing module 8200 with a
 4

 5   wheelchair. [Decl. of Dr. Teophilov,
 6
     p.22:3-9; Exh. F plaintiff’s jail
 7
     medical record, p.102-103]
 8

 9

10   72. CHS staff continued to deliver
11
     various health care services to the
12
     plaintiff through the month of October
13

14   2015. Examples included, but were

15   not limited to: evaluations by
16
     physicians, assessments by nurses,
17
     measurements of the plaintiff’s vital
18

19   signs, changes of the wound dressing
20
     on the plaintiff’s right buttock,
21
     administration of prescribed
22

23
     medications, review of the plaintiff’s

24   written requests for health care, an
25
     emergency transfer to LAC+USC, and



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 57
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 58 of 100 Page ID
                                   #:5328


 1   transportation to LAC+USC for the
 2
     plaintiff’s routine appointments with
 3
     various specialists there. [Decl. of Dr.
 4

 5   Teophilov, p.22:10-19; Exh. F
 6
     plaintiff’s jail medical record, p.84-
 7
     97]
 8

 9

10   73. On October 15, 2015, Nurse
11
     Bangan-Lorenzo determined that the
12
     wound on the plaintiff’s right buttock
13

14   had healed. The change of the wound

15   dressing was no longer clinically
16
     indicated and it was discontinued.
17
     [Decl. of Dr. Teophilov, p.22:20-23;
18

19   Exh. F plaintiff’s jail medical record,
20
     p.89-90]
21

22

23
     74. On October 27, 2015, I reviewed

24   the plaintiff’s medical record in
25
     response to a request from a



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 58
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 59 of 100 Page ID
                                   #:5329


 1   Supervising Judge of the Superior
 2
     Court of California in the County of
 3
     Los Angeles. The Supervising Judge
 4

 5   advised me that if the plaintiff could
 6
     not walk at all without a wheelchair,
 7
     his criminal case would be moved to a
 8

 9
     courtroom designated for defendants

10   in wheelchairs. I reviewed the
11
     plaintiff’s medical record and
12
     concluded that the plaintiff had not
13

14   completely lost his ability to walk.

15   His self-reported inability to walk was
16
     not supported by any objective
17
     findings. The plaintiff had had
18

19   numerous evaluations of his mobility
20
     and no abnormalities were found to
21
     explain the sudden loss of his ability
22

23
     to walk. There was no medical

24   indication for him to need a
25
     wheelchair inside the courtroom. In



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 59
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 60 of 100 Page ID
                                   #:5330


 1   abundance of caution, I
 2
     accommodated the plaintiff to be in
 3
     wheelchair during his transportation to
 4

 5   the court building. [Decl. of Dr.
 6
     Teophilov, p.22:24-23:14; Exh. F
 7
     plaintiff’s jail medical record, p.86-
 8

 9
     87]

10

11
     75. CHS staff continued to deliver
12
     various health care services to the
13

14   plaintiff through the month of

15   November 2015. Examples included,
16
     but were not limited to: evaluations by
17
     physicians, assessments by nurses,
18

19   measurements of the plaintiff’s vital
20
     signs, administration of prescribed
21
     medications, review of a request from
22

23
     the ACLU and the plaintiff’s written

24   complaints about health care, an
25
     emergency transfer to LAC+USC, and



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 60
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 61 of 100 Page ID
                                   #:5331


 1   transportation to LAC+USC for
 2
     previously scheduled routine
 3
     appointments with various specialists
 4

 5   there. [Decl. of Dr. Teophilov,
 6
     p.23:15-24; Exh. F plaintiff’s jail
 7
     medical record, p.69-83; Exh H Med
 8

 9
     Summary, p.62-65]

10

11
     76. On November 12, 2015, Dr.
12
     Felahy, one of the physicians in MCJ,
13

14   wanted to send the plaintiff to

15   LAC+USC for evaluation of self-
16
     reported “blackouts”. CHS staff
17
     called an ambulance to transport the
18

19   plaintiff to LAC+USC but the plaintiff
20
     refused to go. On the following
21
     morning the plaintiff refused to allow
22

23
     Dr. Felahy to evaluate him. In the

24   evening of the same day the plaintiff
25
     complained of chest pain. Nurse



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 61
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 62 of 100 Page ID
                                   #:5332


 1   Rivera assessed his condition and did
 2
     not observe any abnormal findings.
 3
     His EKG was normal. [Decl. of Dr.
 4

 5   Teophilov, p.24:1-9; Exh. H Med
 6
     Summary, p. 64-66]
 7

 8

 9
     77. On November 20, 2015, the

10   plaintiff wanted his diet to be changed
11
     to vegetarian and soft. He also
12
     refused his blood pressure medication.
13

14   [Decl. of Dr. Teophilov, p.24:10-12;

15   Exh. H, Med Summary p. 63-64]
16

17
     78. On November 23, 2015, the
18

19   plaintiff told Dr. Felahy that he was
20
     refusing his blood pressure
21
     medications, and he now wanted a
22

23
     vegetarian diet, no more kosher diet.

24   He threatened to report Dr. Felahy to
25
     the FBI. Inmates receive vegetarian



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 62
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 63 of 100 Page ID
                                   #:5333


 1   diet based on cultural or religious
 2
     considerations. Providing a religious
 3
     diet is outside the scope of health care.
 4

 5   CHS staff conveyed the plaintiff’s
 6
     request for a vegetarian diet to Ms.
 7
     Saldana, a Registered Dietitian. On
 8

 9
     November 24, 2015, she approved the

10   change of the plaintiff’s diet from
11
     Kosher to vegetarian. [Decl. of Dr.
12
     Teophilov, p.24: 13-22; Exh H, Med
13

14   Summary, p. 64-65]

15

16
     79. CHS mental health (“MH”) staff
17
     initially evaluated the plaintiff on June
18

19   26, 2015 during his health screening
20
     in the IRC. Nurse Napoleon, a MH
21
     clinician, documented the plaintiff’s
22

23
     report of anxiety, depression, and

24   chronic use of illicit drug. There was
25
     no clinical indication to prescribe



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 63
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 64 of 100 Page ID
                                   #:5334


 1   treatment with a psychotropic
 2
     medication at that time. [Decl. of Dr.
 3
     Teophilov, p.24:23-25:3; Exh. I
 4

 5   plaintiff’s Mental health record, p.81-
 6
     83]
 7

 8

 9
     80. On November 13, 2015,

10   Psychiatric Technician Meza, one of
11
     the MH clinicians in MCJ, evaluated
12
     the plaintiff subsequent to a referral
13

14   for a MH evaluation made by custody

15   staff. Mr. Meza interviewed the
16
     plaintiff and found his mental
17
     examination to be normal. He
18

19   instructed the plaintiff how to request
20
     MH evaluations in the future, if
21
     needed. [Decl. of Dr. Teophilov,
22

23
     p.25:4-9; Exh I plaintiff’s jail mental

24   health record, p. 78]
25




                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 64
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 65 of 100 Page ID
                                   #:5335


 1   81. On November 26, 2015, Mr. Meza
 2
     interviewed the plaintiff again. The
 3
     plaintiff’s mental examination was
 4

 5   normal. In abundance of caution, Mr.
 6
     Meza referred the plaintiff to a
 7
     psychiatrist for consideration of
 8

 9
     treatment with psychotropic

10   medications, i.e. “psychiatry line”.
11
     [Decl. of Dr. Teophilov, p. 25:10-14;
12
     Exh I plaintiff’s jail mental health
13

14   record, p.77-78]

15

16
     82. CHS staff continued to deliver
17
     various health care services to the
18

19   plaintiff through the month of
20
     December 2015. Examples included,
21
     but were not limited to: evaluations by
22

23
     physicians for physical health

24   concerns, evaluations by a psychiatrist
25
     and a psychiatric technician for mental



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 65
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 66 of 100 Page ID
                                   #:5336


 1   health concerns, assessments by
 2
     nurses, measurements of the plaintiff’s
 3
     vital signs, administration of
 4

 5   prescribed medications, review of
 6
     written requests for health care and
 7
     written complaints about health care,
 8

 9
     and transportation to an appointment

10   with the neurology specialists at
11
     LAC+USC. [Decl. of Dr. Teophilov,
12
     p.25:15-24; Exh. H Med Summary p.
13

14   52-61; Exh I, plaintiff’s mental health

15   record, p. 72-76]
16

17
     83. On December 1, 2015, the
18

19   LAC+USC neurology specialists
20
     designed a plan to work up the
21
     plaintiff’s complaints by performing
22

23
     several diagnostic studies. They also

24   recommended treatment with
25
     Topomax, Magnesium Oxide and



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 66
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 67 of 100 Page ID
                                   #:5337


 1   Riboflavin (Vitamin B2). [Decl. of
 2
     Dr. Teophilov, p.26:1-5; Exh. H, Med
 3
     Summary, p.59-61]
 4

 5

 6
     84. On December 3, 2015, the plaintiff
 7
     took his medications from the pill call
 8

 9
     nurse and threw them away, cursing at

10   the nurse and the accompanying
11
     deputy. He said he would write them
12
     up and that the watch commander, his
13

14   lawyers, and the FBI would

15   investigate them. [Decl. of Dr.
16
     Teophilov, p.26:6-10; Exh. H, Med
17
     Summ, p. 58]
18

19

20
     85. On December 26, 2015, the
21
     plaintiff told Mr. Meza that in order
22

23
     for him to be housed in the TTCF, the

24   plaintiff would declare having suicidal
25
     ideation. In abundance of caution, on



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 67
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 68 of 100 Page ID
                                   #:5338


 1   the following day, the plaintiff was
 2
     moved from MCJ housing module
 3
     8200 to a MH housing module in the
 4

 5   TTCF, housing module 172, for closer
 6
     observation of his mental status.
 7
     [Decl. of Dr. Teophilov,p.26:11-16;
 8

 9
     Exh. I, mental health record, p. 73-74]

10

11
     86. CHS staff continued to deliver
12
     various health care services to the
13

14   plaintiff through the month of January

15   2016. Examples included, but were
16
     not limited to: evaluations by
17
     physicians and nurse practitioners for
18

19   physical health concerns, a dental
20
     evaluation, evaluations by
21
     psychiatrists and MH clinicians for
22

23
     mental health concerns, assessments

24   by nurses, measurements of the
25
     plaintiff’s vital signs, administration



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 68
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 69 of 100 Page ID
                                   #:5339


 1   of prescribed medications, admission
 2
     to the Correctional Treatment Center
 3
     (“CTC”), a licensed in-patient module
 4

 5   within the TTCF, an emergency
 6
     transfer to LAC+USC, and
 7
     transportation to a routine
 8

 9
     appointment for diagnostic tests at

10   LAC+USC. [Decl. of Dr. Teophilov,
11
     p.26:18-27:2; Exh. H Med Summ p.
12
     27-54]
13

14

15   87. On January 1, 2016, Dr.
16
     Kamalnath, a psychiatrist in the
17
     TTCF, evaluated the plaintiff’s mental
18

19   health. [Decl. of Dr. Teophilov,
20
     p.27:4-5; Exh I plaintiff’s jail mental
21
     health record, p.71-72]
22

23

24   88. On January 6, 2016 and January 9,
25
     2016, Dr. Simpson, a psychiatrist in



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 69
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 70 of 100 Page ID
                                   #:5340


 1   the TTCF, evaluated the plaintiff’s
 2
     mental health. [Decl. of Dr.
 3
     Teophilov, p.27:6-8; Exh I plaintiff’s
 4

 5   jail mental health record, p.70-71]
 6

 7
     89. On January 6, 2016, Dr. Fong, a
 8

 9
     dentist in the TTCF, examined the

10   plaintiff. He prescribed medications
11
     and referred the plaintiff for further
12
     dental treatment to the dental
13

14   specialists at LAC+USC. [Decl. of Dr.

15   Teophilov, p.27:9-11]
16

17
     90. On January 9, 2016, I examined
18

19   the plaintiff and documented my
20
     review of the diagnostic studies which
21
     had been performed up to that
22

23
     moment. I also noted that some

24   diagnostic studies at LAC+USC had
25
     not been performed yet. I adjusted the



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 70
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 71 of 100 Page ID
                                   #:5341


 1   plaintiff’s treatment regimen for pain.
 2
     I ordered the use of a wheelchair
 3
     while the plaintiff’s work up for nerve
 4

 5   damage at LAC+USC was in progress.
 6
     [Decl. of Dr. Teophilov, p.27:13-19;
 7
     Exh. H Med Summ, p. 47-48]
 8

 9

10   91. On January 12, 2016 at
11
     approximately 01:25 hours, the
12
     paramedics transported the plaintiff to
13

14   LAC+USC for an evaluation after he

15   reported he had fallen from his
16
     wheelchair to the floor and had hit his
17
     face. Six hours later the plaintiff
18

19   returned from LAC+USC. Dr.
20
     Laughlin, a physician in the TTCF,
21
     reviewed the documentation from
22

23
     LAC+USC and examined the plaintiff.

24   Dr. Laughlin documented that the CT
25
     scans of the plaintiff’s head and spine



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 71
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 72 of 100 Page ID
                                   #:5342


 1   were unremarkable. Dr. Laughlin
 2
     found the plaintiff was neurologically
 3
     intact. Later on the same day the
 4

 5   plaintiff was housed in MCJ housing
 6
     module 7100, a MOSH housing
 7
     module. [Decl. of Dr. Teophilov,
 8

 9
     p.27:20-28:5; Exh. H Med Summ, p.

10   42-43]
11

12
     92. On January 14, 2016, the plaintiff
13

14   was transported to LAC+USC for

15   previously scheduled routine
16
     diagnostic studies as ordered by the
17
     neurology specialists at LAC+USC.
18

19   The diagnostic studies were normal.
20
     There were no objective findings that
21
     could explain the plaintiff’s reported
22

23
     weakness and inability to walk. [Decl.

24   of Dr. Teophilov, p.28:6-11; Exh. H,
25
     Med Summ, p. 39]



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 72
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 73 of 100 Page ID
                                   #:5343


 1

 2
     93. From January 21, 2016 to January
 3
     27, 2016, the plaintiff was admitted to
 4

 5   the CTC for in-patient treatment of his
 6
     suicidal ideation and physical health
 7
     problems. During his admission he
 8

 9
     was evaluated several times by a

10   psychiatrists, by two NPs, one PA,
11
     and a registered dietician. He
12
     received in-patient nursing care and
13

14   administration of prescribed

15   medications. [Decl. of Dr. Teophilov,
16
     p.28:13-18; Exh. H, Med Summ, p.
17
     34-36]
18

19

20
     94. On January 25, 2016, I
21
     summarized the findings of the
22

23
     extensive diagnostic work up which

24   had been performed at LAC+USC in
25
     search of a possible explanation for



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 73
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 74 of 100 Page ID
                                   #:5344


 1   the plaintiff’s reported inability to
 2
     walk. There were no objective
 3
     findings to support the plaintiff’s
 4

 5   reported inability to walk. I
 6
     discontinued the order for a
 7
     wheelchair. [Decl. of Dr. Teophilov,
 8

 9
     p.28:19-24; Exh. H, Med Summ, p.

10   29-30]
11

12
     95. CHS staff evaluated and treated
13

14   the plaintiff’s MH complaints

15   extensively, with specific focus on his
16
     refusal to eat, and his contention that
17
     he was suicidal at various times. The
18

19   plaintiff reported having suicidal
20
     ideation several times and, for his own
21
     protection, he was housed in high
22

23
     observation housing (“HOH”)

24   modules. The plaintiff contends he
25
     was never suicidal, however his



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 74
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 75 of 100 Page ID
                                   #:5345


 1   statements and actions were to the
 2
     contrary. It was clinically necessary
 3
     to house him in HOH modules during
 4

 5   the times when he reported suicidal
 6
     ideation. [Decl. of Dr. Teophilov,
 7
     p.29:1-10]
 8

 9

10   96. MH clinicians and psychiatrists
11
     continued to evaluate the plaintiff’s
12
     mental health in January 2016,
13

14   February 2016, March 2016, May

15   2016, June2016, July 2016, August
16
     2016, and September 2016. [Decl. of
17
     Dr. Teophilov, p.29:11-14; Exh I,
18

19   plaintiff’s mental health record]
20

21
     97. In May 2016, the plaintiff
22

23
     complained that he was being ignored

24   and that no one was helping him. He
25
     wanted to be moved out of MH



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 75
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 76 of 100 Page ID
                                   #:5346


 1   housing. He went on a hunger strike
 2
     because he wanted his vegetarian diet
 3
     to be changed to kosher diet. He had
 4

 5   requested the reverse change in
 6
     November of 2016. [Decl. of Dr.
 7
     Teophilov, p.29:15-19; Exh. H, Med
 8

 9
     Summ, p. 20-21]

10

11
     98. On May 24, 2016, the plaintiff
12
     reported hearing voices telling him to
13

14   hurt himself and he tried to choke

15   himself. Dr. Chung, a psychiatrist in
16
     the TTCF, evaluated him on May 24,
17
     2016, May 26, 2016, June 3, 2016,
18

19   June 13, 2016, and June 27, 2016.
20
     She offered him to participate in more
21
     therapeutic group sessions so he
22

23
     would come out of his cell more often.

24   CHS staff had an interdisciplinary
25
     meeting about the plaintiff’s attention



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 76
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 77 of 100 Page ID
                                   #:5347


 1   seeking and disruptive behavior.
 2
     [Decl. of Dr. Teophilov, p.29:20-30:2;
 3
     Exh I plaintiff’s jail mental health
 4

 5   record, p.3-11]
 6

 7
     99. On June 17, 2016, the plaintiff told
 8

 9
     psychiatric social worker (“PSW”)

10   Pena that he did not trust the deputies
11
     and did not want to leave his cell. He
12
     was paranoid about another attack.
13

14   PSW Pena explained to the plaintiff

15   that his behavior was problematic.
16
     The plaintiff had a pattern of
17
     complaining that he had been denied
18

19   health services when, in fact, he had
20
     refused these exact same health
21
     services. [Decl. of Dr. Teophilov,
22

23
     p.30:4-10; Exh I plaintiff’s jail mental

24   health record, p.98-99]
25




                       STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT - 77
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 78 of 100 Page ID
                                   #:5348


 1   100. In July of 2016, PSW Pena
 2
     continued to discuss with plaintiff his
 3
     refusal of health services. PSW Pena
 4

 5   advised the plaintiff that his behavior
 6
     was inappropriate. The plaintiff
 7
     continued to contend he was suicidal
 8

 9
     but he had difficulty describing his

10   symptoms. [Decl. of Dr. Teophilov,
11
     p.30:11-15; Exh I plaintiff’s jail
12
     mental health record, p.93-96]
13

14

15   101. On August 19, 2016 and
16
     September 12, 2016, PSW Pena re-
17
     evaluated the plaintiff’s mental health
18

19   and continued the discussions related
20
     the plaintiff’s behavior. [Decl. of Dr.
21
     Teophilov, p.30:16-19; Exh I
22

23
     plaintiff’s jail mental health record,

24   p.92-93]
25




                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 78
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 79 of 100 Page ID
                                   #:5349


 1   102. MH clinicians and psychiatrists
 2
     continued to evaluate and treat the
 3
     plaintiff’s mental health through the
 4

 5   months of July 2016, August 2016,
 6
     and September 2016. The nurses
 7
     continued to administer his prescribed
 8

 9
     medications. [Decl. of Dr. Teophilov,

10   p.30:20-23; Exh I plaintiff’s jail
11
     mental health record, p.84-91]
12

13

14   103. In September 2016, the plaintiff

15   attended therapeutic group sessions,
16
     including learning of relaxation
17
     techniques and anger management.
18

19   [Decl. of Dr. Teophilov, p.30:24-25;
20
     Exh I, plaintiff’s jail mental record,
21
     p.90-91]
22

23

24   104. Based on Dr. Teophilov’s
25
     education, training, and experience, as



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 79
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 80 of 100 Page ID
                                   #:5350


 1   well as his clinical examination of the
 2
     plaintiff and the review of the medical
 3
     records, Dr. Teophilov reaches the
 4

 5   opinion that the medical treatment Dr.
 6
     Felahy, Dr. Silvanskaya, Dr. Pryor,
 7
     Dr. Little, Dr. Zolnouni, Dr.
 8

 9
     Teophilov, and PA Vivo provided to

10   the plaintiff was well within the
11
     standard of care. [Decl. of Dr.
12
     Teophilov, P.31:1-6]
13

14

15   105. Based on the above factors, Dr.
16
     Teophilov is also able to reach the
17
     opinion that the nursing care Nurse
18

19   Anderson, Nurse Tutt, Nurse
20
     Menefee, and Nurse Luna provided to
21
     the plaintiff was well within the
22

23
     standard of care, as well. [Decl. of Dr.

24   Teophilov,p.31:8-10]
25




                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 80
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 81 of 100 Page ID
                                   #:5351


 1   106. In Dr. Teophilov’s professional
 2
     opinion, CHS staff provided the
 3
     plaintiff with health care services well
 4

 5   above the expected standard in the
 6
     community. [Decl. of Dr. Teophilov,
 7
     p.31:11-13]
 8

 9

10   107. The inmate medical
11
     documentation indicates that on June
12
     17, 2016, Nurse Menefee fax’d a
13

14   completed court order work sheet

15   regarding assessment of a possible
16
     concussion. On June 22, 2016, she
17
     brought the patient his ACLU
18

19   grievance forms. He took the original
20
     forms and refused to return them. On
21
     July 1, 2016, she completed ACLU
22

23
     worksheets and fax’d them to the

24   court order unit. [Declaration of Nurse
25
     Menefee, p.1, Exh F, jail medical



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 81
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 82 of 100 Page ID
                                   #:5352


 1   records, p. 52-54]
 2

 3
     108. Mr. Voskanyan contends that
 4

 5   Nurse Menefee came to his cell on
 6
     June 24, 2016 and dropped off
 7
     complaint forms that were “falsified
 8

 9
     and forged.” This is not true. Plaintiff

10   does not say in what way these forms
11
     were “falsified” or “forged”. There is
12
     no evidence that Nurse Menefee
13

14   falsified or forged anything. [Decl of

15   Nurse Menefee, p.1].
16

17
     109. Deputy Garibay was a Deputy
18

19   Generalist at the Men’s Central Jail
20
     during 2015. He provided jail security,
21
     Title 15 walks, and helped with
22

23
     inmate issues. [Declaration of Deputy

24   Garibay, para.1, page 1]
25




                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 82
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 83 of 100 Page ID
                                   #:5353


 1    110. The incident report regarding
 2
     the inmate on inmate assault of July 7,
 3
     2015, reflects that Deputy Garibay
 4

 5   took Mr. Voskanyan to the main
 6
     clinic to be treated for his injuries.
 7
     Deputy Garibay also provided a
 8

 9
     narrative for the report, that he was

10   notified Mr. Voskanyan was involved
11
     in an altercation. Mr. Voskanyan told
12
     Deputy Garibay he had been punched
13

14   and kicked in the head, back, front

15   side, mid-section and legs. Deputy
16
     Garibay saw a one inch gash over his
17
     left temple. Mr. Voskanyan told
18

19   Deputy Garibay he lost consciousness.
20
     Deputy Garibay had no other
21
     involvement with Mr. Voskanyan.
22

23
     [Decl. of Deputy Garibay, para.2,

24   para. 3, page 1; Exh. E July 7, 2015
25
     Incident Report, p. 16]



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 83
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 84 of 100 Page ID
                                   #:5354


 1   111. Hugo Mosquera was a Lieutenant
 2
     in the Los Angeles County Sheriff’s
 3
     Department during 2015 and 2016. As
 4

 5   a Lieutenant, he would not be
 6
     involved in physically removing an
 7
     inmate. However, he would be
 8

 9
     available to talk with inmates who

10   were upset about being transferred or
11
     some other circumstance, and would
12
     explain the reason, i.e. they need to
13

14   move to a lower level of care and

15   make room for other inmates who
16
     need a higher level of care, or the
17
     order regarding their medication or
18

19   mobility devices for example, is a
20
     medical issue and the deputies are
21
     trying to comply with the physician
22

23
     orders. Lt. Mosquera recalls this

24   happening on at least a few occasions
25
     with Mr. Voskanyan. [Decl. of Lt.



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 84
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 85 of 100 Page ID
                                   #:5355


 1   Mosquera, para. 3, page 2]
 2

 3
     112. There is a grievance procedure in
 4

 5   place for inmates to make complaints.
 6
     There is a Sergeant specifically
 7
     assigned to collect and act upon the
 8

 9
     grievances. Once the Sergeant has

10   reviewed the grievance for the
11
     particular floor, it would go to the
12
     Lieutenant assigned. The grievances
13

14   are in triplicate so they can be

15   carefully tracked. The inmate retains
16
     a copy. As a Lieutenant, once Lt.
17
     Mosquera received the grievance, he
18

19   would also review it and it was his
20
     custom to speak with the deputies
21
     involved and work to ensure the
22

23
     complaints are addressed. Sometimes

24   inmates will make informal
25
     complaints and ask to speak to the



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 85
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 86 of 100 Page ID
                                   #:5356


 1   Watch Commander. If Lt. Mosquera
 2
     was available, he would speak to the
 3
     inmate and try and determine what
 4

 5   was going on with the inmate.
 6
     [Decl. of Lt. Mosquera, para. 4, para.
 7
     5,page 2]
 8

 9

10   113. Lt. Mosquera would not tolerate
11
     the type of behavior claimed by the
12
     plaintiff, such as Deputy Abril teasing
13

14   or taunting him and engaging in name

15   calling. Lt. Mosquera would never
16
     resort to name calling towards
17
     inmates. It was his job to attempt to
18

19   diffuse conflict and ensure
20
     professional and appropriate behavior.
21
     He did not engage in the behavior
22

23
     complained of by plaintiff.

24   [Decl. of Lt. Mosquera, para.6, p.2-3]
25




                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 86
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 87 of 100 Page ID
                                   #:5357


 1   114. On December 26, 2015, Mr.
 2
     Voskanyan complained of needing to
 3
     go “suicidal” in order to get dental
 4

 5   work. The floor deputy on 8200
 6
     requested JMET to allow the mental
 7
     health professionals assess him. Mr.
 8

 9
     Voskanyan was assessed and could

10   not contract for safety. He was placed
11
     on risk precautions after being
12
     assessed by mental health. [Decl. of
13

14   Lt. Mosquera, para. 7, p.3]

15

16
     115. Everything that Lt. Mosquera
17
     observed and was aware of at the jail
18

19   involving Mr. Voskanyan with regard
20
     to the Custody staff was done
21
     according to policy. He would not
22

23
     tolerate inappropriate or

24   unprofessional behavior. [Decl of Lt.
25
     Mosquera, para. 8, page 2].



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 87
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 88 of 100 Page ID
                                   #:5358


 1

 2
     116. Contrary to plaintiff’s
 3
     allegations, plaintiff was not kept in a
 4

 5   “keep away” cell between July 8 and
 6
     July 16, 2015. He was not hidden
 7
     from medical staff or family. His cell
 8

 9
     did not have “feces” on the floor.

10   [Decl of Deputy Upchurch, para.2-5,
11
     p. 1-2; Decl of Deputy Haas, para.2-5,
12
     p. 1-2.]
13

14

15   117. Deputies would not be able to
16
     place someone in a cell with “feces”
17
     on the floor. That is health hazard and
18

19   would be observed by the nurses that
20
     come down the rows twice per day.
21
     [Decl of Deputy Upchurch, para.2-5,
22

23
     p. 1-2; Decl of Deputy Haas, para.2-5,

24   p. 1-2.]
25




                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 88
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 89 of 100 Page ID
                                   #:5359


 1   118. There were two pill calls each
 2
     day. One was for self-mediations and
 3
     the other involved a nurse with a full
 4

 5   cart going down the rows of cell
 6
     dispensing prescription medication.
 7
     This was the time when inmates
 8

 9
     would be able to voice concerns and

10   requests. The nurses see all the
11
     inmates as they walk down the rows
12
     when they do pill call, and no one
13

14   would be able to “hide” an inmate

15   there as plaintiff contends. [Decl of
16
     Deputy Upchurch, para.2-5, p. 1-2;
17
     Decl of Deputy Haas, para.2-5, p. 1-
18

19   2.]
20

21
     119. Between July 8, 2015 and July
22

23
     16, 2015, plaintiff was seen on several

24   occasions by medical staff.
25
     [Declaration of Dr. Teophilov, para.



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 89
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 90 of 100 Page ID
                                   #:5360


 1   16 through 32; Exh. F plaintiff’s jail
 2
     medical records. P. 212-244].
 3

 4

 5   120. Mr. Voskanyan was also critical
 6
     of Deputy Zuniga for writing him up
 7
     concerning his allegation that he did
 8

 9
     not receive some of his commissary

10   items on August 24, 2015. On that
11
     date Deputy Zuniga was escorting
12
     commissary deliveries to the 7100
13

14   hard row. When deputies approached

15   Mr. Voskanyan’s cell, he complained
16
     that he did not receive his entire list of
17
     items. The commissary staff noted
18

19   there were two bags delivered and
20
     only one was in front of his cell.
21
     Deputy Zuniga went to the Watch
22

23
     Sergeants’ office and reviewed the

24   video and saw a trustee place two bags
25
     in front of Mr. Voskanyan’s door.



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 90
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 91 of 100 Page ID
                                   #:5361


 1   The video showed that at 1934 hours
 2
     Mr. Voskanyan can be seen reaching
 3
     out of his tray slot and grabbing one
 4

 5   store bag. Mr. Voskanyan was written
 6
     up for stealing, and creating a physical
 7
     and operational disturbance. In the
 8

 9
     judgment of Deputy Zuniga, the

10   disciplinary report was warranted in
11
     light of Mr. Voskanyan’s conduct.
12
     [Exh K, Discipline reports, p. 2]
13

14

15   121. Mr. Voskanyan alleges that
16
     Deputy Lew cancelled a family visit
17
     on August 21, 2015 and cancelled an
18

19
     attorney visit on August 24, 2015.

20   The procedure for visits at that time,
21
     to the best of my recollection, is that a
22
     family member or attorney would
23

24   come to the visitation center. A pass

25   would then be sent to the floor where



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 91
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 92 of 100 Page ID
                                   #:5362


 1   the inmate is located. We would
 2
     notify them of a visit and give them
 3
     time to get ready. We would then
 4

 5   have them visit at the visitation area or
 6
     on the hospital floor, depending on
 7
     their mobility. [Decl. of Deputy Lew,
 8

 9
     para. 2-4, p.1-2]

10

11   122. Deputy Lew has no recollection
12
     of these two incidents. The only
13
     reason a visit might be cancelled is if
14

15   the inmate is on discipline and not
16
     permitted visitors. Deputy Lew did
17
     not deprive him of any visitation – he
18

19
     would have no reason to do so. The

20   movement sheets reflect various
21
     attorney visits, medical appointments,
22
     eye appointments, dental, court and
23

24   regular visits. [Decl. of Deputy Lew,

25   para. 2, 3, 4, p.1-2]



                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 92
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 93 of 100 Page ID
                                   #:5363


 1

 2
     123. Former Sheriff Jim McDonnell
 3
     was not personally aware of Mr.
 4

 5   Voskanyan’s complaints about
 6
     treatment at the jail. The population
 7
     in the Los Angeles County Jail system
 8

 9
     was such that it would be impractical

10   for me to be personally handling
11
     complaints received by inmates. The
12
     Sheriff’s Department had a grievance
13

14   system in place and an appeal review

15   process for grievances, from in mates.
16
     [Decl. of Sheriff McDonnell, para. 2,
17
     3, 4, p.1-2]
18

19

20
     124. Sheriff McDonnell had no direct
21
     knowledge of Mr. Voskanyan’s
22

23
     complaints or alleged mistreatment.

24   He would never condone retaliatory
25
     conduct such as that alleged by Mr.



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 93
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 94 of 100 Page ID
                                   #:5364


 1   Voskanyan. In reviewing the
 2
     declaration of Dr. Teophilov, it
 3
     appears to be me that Mr. Voskanyan
 4

 5   received a lot of medical care and
 6
     attention while at the jail.
 7
     [Decl. of Sheriff McDonnell, para. 2-
 8

 9
     4, p. 1-2]

10

11   125. Sgt. Gasataya, in July 2015, was
12
     a Sergeant assigned to the 5000 floor
13
     at the Men’s Central Jail. He became
14

15   alerted to the assault upon Mr.

16   Voskanyan when a disturbance call
17
     was received over the radio. [decl.
18
     Sgt. Gasataya, para. 2, pg. 1]
19

20

21

22   126. Sgt. Gasataya ensured that Mr.
23
     Voskanyan was removed from the
24
     dorm where the assault occurred so he
25




                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 94
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 95 of 100 Page ID
                                   #:5365


 1   would be separated from any potential
 2
     suspects and taken to a clinic for
 3
     medical treatment. At the time he
 4

 5   recalls that Mr. Voskanyan was very
 6
     concerned about his property and his
 7
     eyeglasses. Sgt. Gasataya told him
 8

 9
     that we would get his personal

10   property out of the dorm and returned
11
     to him. [Decl of Sgt. Gasataya, para.
12
     3, page 1]
13

14

15   127. The conduct of the individually
16
     named defendants does not support
17
     punitive damages because they acted
18

19   reasonably under the circumstances.
20
     [Declarations of Dr. Teophilov, Nurse
21
     Menefee, Sgt. Garcia, Deputy Haas,
22

23
     Sgt. Gasataya, Lt. Mosquera, Sheriff

24   McDonnell, Deputy Enriquez, Deputy
25
     Garibay, Deputy Zuniga, Deputy Lew,



                    STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                            MOTION FOR SUMMARY JUDGMENT - 95
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 96 of 100 Page ID
                                   #:5366


 1   Deputy Upchurch, Deputy Ines]
 2

 3
     128. Sgt. Garcia was not on duty at
 4

 5   the time of the incident on July 7,
 6
     2015. [Decl. Sgt. Garcia, 1:17-21;
 7
     Shift Reports, Exh D)
 8

 9

10   129. Deputy Enriquez was on light
11
     duty in the Control Booth on July 7,
12
     2015, because he was recovering from
13

14   an injury. He was notified by the

15   clinic that plaintiff had facial
16
     injuries.[Decl. Deputy Enriquez, para.
17
     2, 3, 4; Shift Reports, Exh D, p.2]
18

19

20

21                                            .
22

23

24

25




                     STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                             MOTION FOR SUMMARY JUDGMENT - 96
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 97 of 100 Page ID
                                   #:5367


 1

 2

 3
                                 CONCLUSIONS OF LAW
 4

 5         In addition to the foregoing factual statements, County Defendants assert the
 6
     following conclusions of law.
 7
     1.    Plaintiffs’ first claim alleges unusual punishment in violation of the Eighth
 8

 9
     Amendment. (Complaint, p. 36.) That claim fails on its face, because plaintiff was

10   a pre-trial detainee during the entire time period at issue. (Sep. Stmt. SUF 1.) It is
11
     well-settled that the Eighth Amendment does not apply to pre-trial detainees. See,
12
     e.g., Byrd v. Maricopa County Board of Supervisors, 845 F.3d 919, 924, n.2 (9th
13

14   Cir. 2017).

15   2.    Claims against individual officers for failure to protect a pretrial detainee are
16
     governed by a “reckless disregard” standard. Castro v. County of Los Angeles, 833
17
     F.3d 1060, 1071 (9th Cir. 2016).
18

19         Under that standard, a plaintiff must prove four elements: “(1) The
20
     defendant made an intentional decision with respect to the conditions under which
21
     the plaintiff was confined; (2) Those conditions put the plaintiff at substantial risk
22

23
     of suffering serious harm; (3) The defendant did not take reasonable available

24   measures to abate that risk, even though a reasonable officer in the circumstances
25
     would have appreciated the high degree of risk involved—making the



                      STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                              MOTION FOR SUMMARY JUDGMENT - 97
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 98 of 100 Page ID
                                   #:5368


 1   consequences of the defendant’s conduct obvious; and (4) By not taking such
 2
     measures, the defendant caused the plaintiff’s injuries.” Castro, 833 F.3d at 1071.
 3
     3.    Inadequate medical care claims under § 1983 for pre-trial detainees must be
 4

 5   “evaluated under an objective deliberate indifference standard,” rather than a
 6
     subjective one. Gordon v. County of Orange, 888 F.3d 1118 at 1125 (9th Cir. 2018)
 7
     (quoting Castro v. Cty. of Los Angeles, 83 F.3d 1060, 1070 (9th Cir. 2016)). Under
 8

 9
     this standard, a pretrial detainee must show the following to assert a medical care

10   claim under the due process clause of the Fourteenth Amendment: “(1) the
11
     defendant made an intentional decision with respect to the conditions under which
12
     the plaintiff was confined; (2) those conditions put the plaintiff at substantial risk
13

14   of suffering serious harm; (3) the defendant did not take reasonable available

15   measures to abate that risk, even though a reasonable official in the circumstances
16
     would have appreciated the high degree of risk involved—making the
17
     consequences of the defendant’s conduct obvious; and (4) by not taking such
18

19   measures, the defendant caused the plaintiff’s injuries.” Id..
20
     4.    To establish a claim for allegedly inadequate medical care, a pretrial
21
     detainee must show that the defendants exhibited “deliberate indifference” to his
22

23
     “serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).

24         This standard is “akin to reckless disregard.” Gordon v. County of Orange,
25
     888 F.3d 1118 at 1125 (9th Cir. 2018).



                      STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                              MOTION FOR SUMMARY JUDGMENT - 98
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 99 of 100 Page ID
                                   #:5369


 1         An inadequate medical care claims has the same elements as a failure-to-
 2
     protect claim: The plaintiff must show that “(1) the defendant made an intentional
 3
     decision with respect to the conditions under which the plaintiff was confined;
 4

 5   (2) those conditions put the plaintiff at substantial risk of suffering serious harm;
 6
     (3) the defendant did not take reasonable available measures to abate that risk,
 7
     even though a reasonable official in the circumstances would have appreciated the
 8

 9
     high degree of risk involved—making the consequences of the defendant’s conduct

10   obvious; and (4) by not taking such measures, the defendant caused the plaintiff’s
11
     injuries.” Id. (quoting Castro, 83 F.3d at 1070).
12
     5.    Officials are entitled to qualified immunity, if their conduct was objectively
13

14   reasonable. Lukan v. North Forest Independent School District 183 F.3d 342, 346

15   (5th Cir. 1999); Harlow v. Fitzgerald (1982) 457 U.S. 800, 818, 102 S.Ct. 2727;
16
     Anderson v. Creighton 483 U.S. 635, 638-39, 107 S.Ct. 3034. This is also
17
     expressed in the Government Code. “Government officials performing
18

19   discretionary functions enjoy qualified immunity from civil damages so long as
20
     their conduct does not violate clearly established statutory or constitutional rights
21
     of which a reasonable person would have known.” See Government Code, Section
22

23
     820.2. See also, F.E. Trotter, Inc. v. Watkins (9th Cir. 1989) 869 F.2d 1312, 1314

24   (quoting Harlow v. Fitzgerald (1982) 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73
25
     L.Ed.2d 396).



                      STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                              MOTION FOR SUMMARY JUDGMENT - 99
 Case 2:15-cv-06259-MWF-KES Document 321-1 Filed 04/17/20 Page 100 of 100 Page ID
                                    #:5370


 1   DATED: April 17, 2020      MONROY, AVERBUCK & GYSLER
 2

 3                              Jennifer E. Gysler___________________
 4                              JON F. MONROY
                                JENNIFER E. GYSLER
 5                              Attorneys for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                  STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF
                         MOTION FOR SUMMARY JUDGMENT - 100
